Title: To James Madison from Edmund Pendleton, 28 November 1792
From: Pendleton, Edmund
To: Madison, James


Dear General
Virga. Novr. 28th. 1792
Your favr. of the 14th. with the Packet of papers by Mr. Hoomes was a banquet indeed for which you’l please to accept my warmest Acknowledgements. It was the more so, as my Appetite for that kind of food had not been gratified for the Summer past, in consequence of my having taken it into my head that the tax on papers was unconstitutional, as tending to give Government a power over the freedom of the Press, and that no good Citizen ought to pay it, or give Countenance to the measure. I hope the President’s Speech will lead to a discontinuance of this peper Corn but disagreable tax. I have uneasy & a[n]xious feelings for our good friends the French—I cordially wish the Nation free & happy, but whether that ought to comprehend success to the Jacobins, is problemetical; we can’t Judge properly of their motives at this distance, I can only say that the Massacre of Priests & women confined in Prison, & seeking the life of one of the best men not only in France, but in the world, as I believe, are general traits in their Proceedings which make unfavourable impressions.
The Pamphlet sent me is indeed unworthy yr. notice—Dictims attributing every thing great & good to the V. P. & Secy of the Treasury, & the contrary to you & our other friend, unsupported by proof, or any thing like reasoning. You proposed to fund the Public debt—ergo you were bound to approve that brought forth tho’ founded on Principles of injustice, favg. the Rich few & distressing the many Officers & soldiers injured, & to enlarge a Party in favr. of measures right or wrong, you was to accede to an Assumption of the State debts in the lump, without knowing whether the Union was at all concerned with them. You was for a well constructed & proper Bank—ergo you must approve one with unconstitutional Powers & framed as an Auxilary to the great Object pursued in the funding System: In fine having without any ground inlisted you in their Corps, they publish you a deserter for having pursued a line becoming an Independt. member—such censure is praise. Pray present my Complts. to yr. Geno. I am sorry to hear that he means to quit his post; surely fortified as he is by conscious Integrity, & the approbation of all good men, he will not be driven from the ground by such Goose quil Attacks. Taylor has been unwell ever since his Appointment; he has two or three times fix’d a day for setting off, but constantly relapsed. I am Dr. Sr. Yr. Affe. & mo. Obt. Servt.
Edmd Pendleton
